 438DECISIONSOF NATIONALLABOR RELATIONS BOARDJ.A.OlsonCompany,DivisionofN.M. S.Industries,Inc.andSouthern Council of Lumberand Plywood Workers,UnitedBrotherhood ofCarpenters and Joiners of America,AFL-CIO.Cases 26-CA-3275 and 26-RC-3375December16, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn September 2, 1969, Trial Examiner JosephineH. Klein issued her Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrialExaminer also found that certain of suchconduct interferedwithan election held amongRespondents'employees and recommended thatsuch election be set aside. The Trial Examinerfurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint,and recommended that such allegationsbe dismissed. Thereafter, the Respondent and theGeneral Counsel each filed exceptions to the TrialExaminer'sDecision and briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer trade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions,the briefs, andthe entire record in these cases,and hereby adoptsthe findings,'conclusions,and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent, J. A. Olson Company,'The Respondent contendsthattheTrialExaminer was biased anddenied it a fair hearing.We find no record support for these contentionsThe Respondent further excepts to some of the Trial Examiner's credibilityresolutions.It is the Board's established policy,however,not to overrule aTrial Examiner's resolutions as to credibility unless, as is the not the casehere,the preponderance of all the relevant evidence convinces us that theyare Incorrect.StandardDry WallProducts,Inc., 91 NLRB 544, enfd. 188F 2d 362 (C.A. 3) We do notbase any findings on Henry Seals'uncorroborated testimony as such testimony is in our opinion too confusedand ambiguous to warrant reliance thereon.DivisionofN.M.S.Industries,Inc.,Winona,Mississippi,itsofficers,agents,successors,andassigns, shalltake the action set forth in the TrialExaminer'sRecommended Order.ITISFURTHERORDERED that the electionconducted on March 6, 1969, among employees ofJ.A.OlsonCompany,DivisionofN.M. S.Industries,Inc., at itsWinona,Mississippi,plant be,and it hereby is, set aside.[DirectionofSecondElection'omitted frompublication.]'In order to assure that all eligiblevoters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have accessto a list of votersand theiraddresseswhichmay be used to communicatewith them.ExcelsiorUnderwearInc,156 NLRB 1236;N LR.B. v. Wyman-Gordon Company.394 U. S. 759. Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligiblevoters,must befiled by the Respondent with the Regional Director for Region26 within 7days of the dateof the Notice ofSecond Election.The Regional Directorshallmake the list available to all parties to the election.No extension oftime to file this list shall be grantedby theRegional Director except inextraordinary circumstances.Failure tocomply withthis requirement shallbe grounds for setting aside the election wheneverproper objections arefiled.TRIAL EXAMINER'S DECISION ANDREPORT ON OBJECTIONSSTATEMENT OF THE CASEJOSEPHINE'H. KLEIN, Trial Examiner: This complaint,"as amended,3 alleges that at various times and in specifiedways between December 30, 1968, and May 15, 1969,Respondent, J. A. Olson Company, Division of N.M.S.Industries, Inc., in contravention of Section 8(a)(1) of theAct, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them by Section 7of the Act.' Consolidated with the complaint for hearingarecertainobjectionsby the Charging-Party Union,Southern Council of Lumber & Plywood Workers, UnitedBrotherhoodofCarpenters& Joiners of America,AFL-CIO, to the conduct of a consent election conductedby the Board among Respondent's employees on March 6,1969.Pursuant to notice, these consolidated proceedings wereheard in Winona, Mississippi, on May 27 and 28, 1969.'Allpartieswere represented and were afforded fullopportunity to be heard, to introduce relevant evidenceand to examine and cross-examine witnesses.Oralargumentwaswaived.TheGeneralCounselandRespondent have filed briefs.Upon consideration of the entire record,' observation ofthe witnesses, and consideration of the briefs, the TrialExaminer makes the following:'Page 4 of the transcript is hereby corrected by changing"Joseph" to"Josephine."'Originally issued on March 27,1969, pursuant to a charge filed onFebruary 4, 1969'On April I1 and May 5 and again at the commencement of the hearingon May 27.The amendment of May 5 recites that an amended charge wasfiledon April 29. The amended charge was not included in the formaldocuments introduced by the General Counsel, but Respondent does notdeny the allegation of its having been filed.'National Labor Relations Act, as amended,29 U.S C.Secs.161et seq'The hearing was also convened on May 29, but the parties then statedthat they did not desire to present further evidence or oral argument'Some errors in the transcript are corrected in the course of this180 NLRB No. 76 J.A. OLSON COMPANY439FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDA. Respondent, a Mississippi corporation, is engaged inthe manufacture of picture frames and mirrors at its plantinWinona, Mississippi. In the course and conduct of itsbusiness during the past 12 months, Respondent purchasedand received at its Winona, Mississippi, plant goods andmaterials valued in excess of $50,000 directly from pointsoutsideMississippi and during the same period it sold andshipped from its Winona location goods and materialsvalued in excess of $50,000 directly to points outsideMississippi. Respondent is now, and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.B.The Unionisnow,and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. ChronologyThe Union commencedan organizationalcampaignamongRespondent'sproductionandmaintenanceemployees,numberingapproximately400,aroundDecember 10, 1968. On January 20, 1969, the Union fileda representation petition and a stipulation for certificationupon consent election was entered on February 3. Theoriginalcharge,alleginginterference,restraintandcoercion "[s]ince on or about December 17, 1968," wasfiled on February 4, 1969.'The election, held on March 6, was lost by the Unionby a vote of 269 to 99, with 10 ballots challenged. TheUnion filed some 19 objections to Respondent's conductduring the campaign. In a report issued on April 17, theRegionalDirector recommended that 11 objections beoverruled and that theremaining 8be consolidated withthe pending complaint forhearingby a Trial Examiner.On May 5 the Board adoptedtheRegionalDirector'srecommendations.As appears more specifically below, the complaint andthe objections to the electiongenerally allegethe samefacts.The present Decision will first deal with thecomplaint,making requisite findingsinconnectiontherewith, and then proceed to a recommended dispositionof the objections to the election.B. The EvidenceThe complaint and the briefs of the parties group thenumerousalleged violationsof Section 8(a)(1) accordingtotheRespondent'srepresentativeswho allegedlycommitted the acts referred to. The presentDecision willfollow the sameorganization in summarizingthe evidence.1.RobertBurst,productionmanagerEmployee David A. (Duck) Green testified that in thefirstweek of January he was called into the office ofRobert Burst, then Respondent's Production Manager.Burst said he had heard some union talk and Green saidDecision.Othererrors have been noted but not specifically correctedbecause they are self-evident and/or unsubstantial.'The "Declaration"at the bottom of the charge is dated"January 3,1969," which probablyisan error, since the charge was date-stamped bythe Board's Regional Office on February 4.that he hadtoo.Burstthen asked who had spoken toGreen, to which Green replied that nobody had but, onthe contrary, he "contacted them." In answer toBurst'snext question,Green said that he was 100 percent for theUnion but denied that he had signeda unioncard. Greendisclosed that he had talked with employee Chester Smithabout the Union, but, in answertoBurst'sspecificquestion, Green said he had no knowledge of employeeBobby Gass' being"in on" the Union. Green quotedBurst as havingsaid- "I think you are all making a badmistake....It is goingto be just like the shirt factory uphere.It is going tobe a mess." Burst then expressed hisconcern for the "old people."' According to Green, Burstended the conversation by telling Green to keep BurstpostedifGreenheardanythingmore.Oncross-examination,Green conceded that Burst had notsaid older employees would be fired but had stated onlythat he was thinking of their welfare. Further Burst hadnot saidthat the shirt factory was closed down or in anyothermanner indicated what he considered to be the"mess" there.Respondent argues,with considerablepersuasiveness,that it isimprobablethat, as Green testified,Burst wouldask Green to report back on anything he heard about theUnion after Green had proclaimed his "100%" supportthereof.However,Burst wasnot called to testify' and thusGreen's testimony was uncontradicted. Further, Green'sdemeanor impressed the Examiner as that of an honestand conscientious witness.Accordingly, his testimony iscredited.Employee William T. (Troy) Yates testified that aroundJanuary 15 he was asked by Burst how many people hadattendedthe unionmeeting which had been held the nightbefore.In responseto a question by Yates,Burstsaid thatemployee Pete Collins had "told him that."10 Yatesreplied thatBurst was"lying about that." Yates testified,withoutobjection,thatCollins later denied havinginformedBurst.The Examiner credits Yates' testimony.2.F. O. Allread, supervisor of the cutting and joiningdepartmentEmployeeAvery Peeler testified that sometime inmid-January, a few hours after a supervisors' meeting hadbeen held, Allread asked him if he had his union card withhim. Peeler replied that he did not know he was supposedto get one until after the Union had been voted in. Allreadtestified that he initiated this conversation because he hadbeen informed that union cards were being distributed. Headmitted that he had not been told that Peeler had signeda card or had distributed any. Allread maintained that hewas simply joking, as the two men consistently "pickedat" each other. Peeler, however, did not think Allread wasjoking.'At thispoint the transcript reads."He said,`Iam thinking of thewelfareof the whole people out there in the plant."However, theExaminer understood Green as having said"old" ratherthan "whole" andGreen'stestimonyoncross-examinationconfirmstheExaminer'sunderstanding.Accordingly, Tr 1. 22, p. 10, is hereby correctedto changethe word "whole" to "did "'It appears that Burst probably was present during part of the hearingalthough there is no indicationas to whetherhe wasthere voluntarily orunder subpoena.Burst is no longeremployed byor otherwise connectedwith Respondent and the record suggests that his dissociationfrom theCompany may not have beenentirelyamicable"While Yates'language was not precise,the Examiner understood theword"that"to refer toYates'presence at the union meeting rather than tothe bare factthat a meetinghad been held 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeeler testified thatAllread then said he had beeninformedbyW.C. (Buck)McKeon,Respondent'sPresident,to tell each employee that if the Union came inworking conditions would not be the same and therewould be a discontinuance of the established practice ofthe employees' quitting about 15 minutes early at theluncheon recess and at the end of the day for the purposeof washing up. Allread was not asked about this statementandPeeler'stestimonyinthisregardstooduncontradicted.According to Peeler, Allread proceeded to say that iftheUnioncame in"alltheolderpeopleand thehandicapped would be laid off." Allread denied that hehadmade any such statement in the conversation inquestion, but conceded that in a conversation with severalemployees he said that he "had heard" that the Companyand the Union could agree that no handicapped or olderworkers would be employed. Allread was unable to recallwhere he had heard this but denied that it had been fromMcKeon or any other management representative. Allreadalso acknowledged that in still another conversation withseveral employees he had said that the Union "couldcause the plant to close."Employee Eddie Corley testified that on or aboutJanuary 15 Allread approached him asked where hisUnion card was. When Corley replied that he did notthink they were supposed to get cards until after theUnion was voted in, Allread said he was referring to theauthorizationcard that Corley had signed. Corley'stestimony continued:Isaid,"You areguessingIam right in themiddle of it." He said,.ifhe did he would beguessingright, wouldn't he?Allread's testimony concerning this converation was:Iasked him what he thought of the union. Hesaid, "Why do you think I am for the union?" I said,"Well, I am dust guessing that you are." He said,"Well, you are right." He said, "I have never been fora union before." And then he went on and told me whyhe was for it this time. . . . I told him that was hisprivilege to be for it... .According to Corley, in the same conversation Allreadsaid that he had been told by McKeon to "talk to eachone in the department and find out what [they] wanted"and that "Mr. McKeon said union or no union we werenot going to get more money until the plant made moremoney. And it might cause the plant to close." Allreadconceded that he had told a group of three or fouremployees that the Union could cause the plant to shutdown.3.Fred Johnson, supervisor of the fitting departmentOne evening in the middle of January Fred Johnsonunsuccessfully tried to reach employee Vera Blaylock, whodid not work in Johnson's department. The next day,when he asked her where she had been, she disclosed thatshe had attended a union meeting.In answer to Johnson'snextquestion,Blaylock revealed that she was "100percent" for the Union. He then told her she should "slowup and think." According to Blaylock, Johnson also askedwhere theunion meetinghad been held but she told himshe did not think that was any of his business. Most ofthistestimonywassubstantiallycorroboratedbyBlaylock's daughter, employee Elaine Rivers, who waspresent during the conversation between Blaylock andJohnson.Blaylock further testified that later that day Johnsontold her that it was all right for her to be in favor of theUnion but advised her to be less out-spoken about heropinion.According to Blaylock, Johnson said "he wouldhate to see [her] lose [her] job." Rivers testified thatJohnson had told her to advise her mother "to be quiet orget with it," to which Rivers had replied that she had triedbut her mother "wouldn't listen." Johnson did not denyany part of the testimony of Blaylock and Rivers exceptthe statement that he had told Blaylock to "slow down."The Examiner credits Blaylock and Rivers.EmployeeWilliamC.Erwin testified that aroundJanuary 13 Johnson asked him how he was going to vote;Erwin replied that it was none of Johnson's business;Johnson thereupon said that if the Union came in theplant would close and if the Union lost those who hadbeen for it "might be looking for another fob." Erwin andemployee Troy Yates testified to a conversation that they,togetherwith employee Lee Dale Collins, had withJohnson a day or two later. In answer to Johnson'squestioning, both Erwin and Yates said they were going tovote for the Union. They both testified that Johnson saidthat if the Union won the plant would be closed and if theUnion did not win the Company would get the names ofthose who had signed Union cards and "it would be roughon" them. According to Yates, Johnson also stated thatUnion was already in the plant because a majority of theemployees had signed cards, but Yates maintained that anelectionwould be required. Johnson testified that theconversation with Yates was started by Yates' saying hehad signed a union card. Johnson denied having askedeither Yates or Erwin how he intended to vote and havingsaid, as he was quoted, that the plant could be closed andnever missed. Johnson did not recall having asked Yateshow he felt about the Union. He did recall havingreported a "rumor" that the Union could come in withoutan election if 75 percent of the employees signed cards.Johnson conceded that he was "telling the employees mostanything about a strike [he] could hear to discouragethem." Though called as a witness by Respondent, Collinswas not examined about this conversation.Erwin testified further that on three or four lateroccasions Johnson asked him how he was going to voteand on February 13 also asked him how John Price,another employee, felt. Johnson did not specifically denythis testimony, although he did generally deny havingquestionedanyemployeesconcerningtheirUnionsympathies or voting intentions.The Examiner credits the testimony of Yates and Erwinconcerning Johnson's statements.4.Hazel McCorkle, supervisor of the metal leaf andmolding departmentEmployee Carolyn S. Palmertree testified concerningseveral conversations she had with her supervisor, HazelMcCorkle. Sometime around the first week of January,right after attending a meeting of supervisors in McKeon'soffice,McCorkle spoke individually to the employees inher department. Palmertree testified that, at McCorkle'srequest, she accompanied McCorkle to the loading dockoutside the building. Palmertree testified that McCorklesaid she had just come from a meeting with McKeon andhe was "on their side." This ambiguous statement wasnever clarified.McCorkle asked if Palmertree had heardanything about the Union and Palmertree answered in thenegative.McCorkle then asked Palmertree to report backon anything she might later learn. Palmertree testified J.A. OLSON COMPANYthat she was asked to get a Union card for McCorkle ifany were later distributed. Palmertree answered negativelywhen McCorkle asked if Palmertree had signed a unioncardMcCorkle named two employees who she knewfavored the Union and then told Palmertree to discuss theUnion with other employees and find out what she could.McCorkle conceded having taken Palmertree outside tothe dock but maintained that she did so only becausePalmertree seemed worried about something (presumablyher ailing baby) and McCorkle thought it would helpPalmertree to talk to somebodyMcCorkle also admittedthat this conversation had concerned only the Union. Shemaintained that she had merely cautioned Palmertreeagainst talking about the Union and distributing cardswhile at work because such activity was interfering withthework; but McCorkle admitted that she had noindication that Palmertree had been distributing cards.McCorkle failed to explain how a discussion of the Unionmight be calculated to allay Palmertree's apparent distressabout a personal problem Further, McCorkle concededthat in another conversation she had asked Palmertree toletMcCorkle know if she later signed a card.Palmertree testified that around the middle of JanuaryMcCorkle said that she was able to tell by looking atthem which employees were for the Union or had signedcards.McCorkle identified Palmertree's husband as beingpro-Union but Palmertree replied that even she did notknow her husband's views on the subject. Later the sameday McCorkle expressed the opinion that employee DavidGreen was prounion and Palmertree replied that she"wasn't talking because at that time [she] didn't knowenough about the union."Palmertree also testified that at one time she askedMcCorkle whether employees would have to walk a picketlineiftheybelonged to the Union and McCorkleanswered that they would have to join the picket linewhether they belonged to the Union or not. Additionally,McCorkle said that the Union "guaranteed" only 25hours of work per week and that, under a Union rule,employees would be sent home if they "goofed" on theirwork three times and would have to make up for anymistakes on their own time.Sometime in January Palmertree asked McCorkle forpermission to leave work an hour early. In granting thepermission requested,McCorkle said that she knew whyPalmertree was making the request, but apparently neitherlady stated a reason. As a fact, Palmertree wanted thetime off because she was having a union meeting at herhome that evening. On the other hand, on several prioroccasions Palmertree had requested and been granted timeoff because of her baby's illness.The General Counselappears not to claim that this incident as violative of theAct. In any event, the evidence is not sufficiently clear toestablish that, when granting Palmertree's request for timeoff in January, McCorkle made any reference, direct orimplied, to Palmertree's union activities.The final exchange between Palmertree and McCorkle,as recounted by Palmertree, occurred on May 15, whenPalmertree told McCorkle that Palmertree had received asubpoena to testify at the present hearing and preferrednot to. According to Palmertree, McCorkle then said thatPalmertree could be "sued" for what she had told a Boardagent about McCorkle and that the "Welfare" could takePalmertree'sbabyaway.Palmertreebecameverydisturbedby the latterstatementand reported it toMcKeon.McKeon then spoke to McCorkle, whothereuponapologizedtoPalmertree.According toMcCorkle, Palmertree's receipt of the subpoena led to a441jocular exchange between the two women concerning thepossibility of their occupying adjacent cells in jail. In thecourse of this banter McCorkle asked who would takecare of Palmertree's baby in the event of Palmertree'sincarcerationandMcCorkle further suggested thatperhaps the "Welfare" would care for the baby.McCorkle testified that at this point Palmertree becamealarmed and her anxiety was not alleviated by McCorkle'sassurancethatshewasonlyjoking.McCorklecorroborated the fact that, at McKeon's request, she laterapologized to Palmertree."As to this incident, theExaminer generally creditsMcCorkle and finds thatPalmertree, overly anxious about her ailing child, simplyoverreacted toMcCorkle's well intentioned, if gauche,"joshing."Employee James K. (Tody) Downs, who had quitRespondent's employ before the present hearing, testifiedthat around December 16, 1968, he signed a union card athiswork station.Afterhe signed it,McCorkle, hissupervisor, walked over, took the card from him, read it,and then put it down. Downs acknowledged that he hadshown the card to fellow employee Ernest Crowder andhad told 15 to 20 people that he had signed one.According to McCorkle, Downs had specifically beckonedto her before he signed the card and had then held thecard up for her to see. She simply told him that he hadbetter think about what he was doing because he might bewrong.The Examiner deems it unnecessary to resolve theconflicts of testimony presented since, whichever version iscorrect, the incident appears insignificant and devoid ofcoercive content.' 2Tody Downs further testified that around December 30,1968, with nobody else present, McCorkle told him that iftheUnioncameintotheplanta lot of the olderemployees would lose their jobs. McCorkle then askedDowns if he would be sad if employee Crowder, who isabout 60 years old, lost his job because of the Union.Downs answeredin thenegative,"because [Crowder] haditexplained to him and knew what the situation was."McCorkle denied having said thata unionvictory wouldlead to the discharge of older workers. She admitted,however, that she had said thata unionvictory couldmake things hard on handicapped workers. In thisconnection,McCorkle testified:Q. Did you tell them how the union would make ithard on the handicapped people?A I have a boy who is very much handicapped andwe give him the easy work to do at all times. . . Ihave asked other employees there at the table to helphim any timethat he has trouble. Up until now theyhave. They havebeenreal nice to him.Q. Did you tell them that would change when theunion came in?"PalmertreeandMcCorkledisagreed as to whetherthe possibility ofgoing to jail andthe "Welfare's" taking Palmertree'sbaby were discussedin the same conversation or on two separate occasions.This conflictappears immaterial"Downs testifiedthatMcCorklealso said thatif the Union were tocome in the employees would get"more moneybut lesshours of work."According to Downs, employeeCrowder, who waspresent at the time, saidthat he would be happy to get more money for less work and Downs saidthat thatwas what everybody would like Therewas no direct evidence asto whetherCrowder andDowns had consciously misconstruedMcCorkle'smessage or as to the extent to which the various remarks were intendedand/or understood as being jokingOn this state of the record theExaminer could not find thatMcCorkle threatened a reductionin hours ifthe Union won and no such allegation is made in the complaint. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDA. You can never tellQ. Did you tell them it wouldchange?A. I said it could.Q. It could change if the union came in?A. Right.Downs also testified that on January 30 he was askedbyMcCorkle whether he thought Mr. Seeberg had moremoney thanMr.Ebert."WhenDowns answeredaffirmatively,McCorkle asked him whether he thoughtSeeberg could afford to close the plant, to which Downsagain answeredin the affirmative.McCorkle concededthat she and Downs might have discussed the relativewealth of Messrs. Seeberg and Ebert. She did not denyDowns' testimony that she asked him if he thoughtSeebergcouldaffordtoclosetheplant."Thisconversation took place on or about January 30, when theelection campaign was apparently very active. It appearslikely that McCorkle's remarks were intended to convey athreat that Seeberg would, or at least "could", close theplant if the Union won the election. However, Downstestified that there was no direct mention of the Union inthe course of the conversation. In the absence of anyspecificevidenceexpresslyorimpliedlyrelatingMcCorkle's statements to the union campaign, the matteris largely one of conjecture and the Examiner finds thattheGeneral Counsel has failed to sustain his burden ofproof as to the alleged violation by McCorkle on January30.Employee Betty Ware testified that around the middleof January McCorkle spoke to her alone in the restroom.According to Ware, McCorkle said she had just attendeda supervisors'meeting at which McKeon spoke of theunion campaign.McCorkle then asked whether Wareknew anything about the Union and whether she hadsigned a card. Ware answered "yes" to the first questionand "no"to the second.Ware further said she would notaccede to McCorkle's request that Ware speak to otheremployees about the Union. McCorkle testified that shehad spoken about the Union to three or four employeesandWare probably was one of them. According toMcCorkle, however, the extent of the conversation wasMcCorkle's saying, in effect: "I heard maybe union cardswere being passed and union talk going on and let's notdo it during working hours." McCorkle had not seen anycards being passed out and, so far as appears, had noreason to believeWare had been distributing any ortalking about the Union. The Examiner credits Ware.5DorothySanders,supervisor of the ornamentingdepartmentEmployee Patricia Yates testified that on or aboutJanuary 15 she was spoken to by her supervisor, DorothySanders, who had attended a supervisors' meeting the day"The transcript reads- "QWill you tell us if you know who MrSeeberg is and who Mr. Abert is?A. [By Downs].Seeberg is thepresident and owner of the plant.Mr. Abert is the foreman of it." TheExaminer understood Downs as saying Ebert was the"former owner"rather than"foremanof it"The transcript is hereby correctedaccordinglyThe General Counsel'sbrief identifiesSeeberg as "thepresident of N.M.S Industries"and Ebert as "a former owner of theplant."Also, the name"Abert" is corrected to read"Ebert.""in connection with this incident,McCorkle's testimony on directexamination was: "Q.Did you ever have a conversation with Mr. Downsinwhich you discussed the wealth of Mr.Ebert and Mr. Seeberg? A Icould have there.He was always walking up and picking at me...Q (ByMr. Miller)Did he ever ask you if you thought Mr. Seeberg would closedown the plant?A I don't remember that if he asked me that "before.Sanders said that she had been instructed byMcKeon to talk to each of the employees in herdepartment. Sanders asked if Yates had been asked byanybody tosign a unioncard, to which Yates replied thatshedidnot think it was any of Sanders' business.According to Yates, Sanders then said that if the Unioncame in employees would be sent home rather than beingtemporarilyreassignedto other duties when work becameslack. In response Yates said that recently her husbandhad been laid off because of a slack in his work. Sandersdid not deny this testimony.'sSanders also asked Yates if she had been told that shewould be fired if she did notsign a unioncard.Yatesreplied in the negative and then asked if Sanders wassaying, in effect, that Yates would be fired if she did signa card. Sanders answered in the negative.YatesalsotestifiedthatsheoverheardSanders'conversationwithfellowemployeeMildredVance.According to Yates, Sanders asked Vance if anybody hadspoken to her about the Union. When Vance said she didnot think it was any of Sanders' business, Sanderscomplainingly asked why everybody got "smart" any timeshe mentioned the Union.Sanders confirmed the fact that around the middle ofJanuary she had attended a supervisors' meeting at whichtheUnion was discussed. However, she denied thatMcKeon had asked the supervisors to talk to theiremployees and maintained that she had talked to eachemployee in her department entirely on her own initiative.According to Sanders,McKeon had instructed thesupervisors that they could not "promise or threaten orquestion" the employees. Sanders said that she had toldeach of the people in her department that she personallydid not favor the Union, did not want a union to comeinto the plant, and hoped the employees felt the way shedid.According to employee Ervie Lee Campbell, also onJanuary 15, Sanders asked Campbell what the latterthought about the Union. When Campbell said she didnot know, Sanders said that Campbell would be fired ifshe got "mixed up" (or "tangled up") with the Union. Inaddition, according to Campbell, Sanders quoted McKeonas having said that, whether the Union came in or not,everybody would get a raise as soon as the Companystarted to make more money. Campbell at that time saidthat she thought that the way McKeon had given raises inthe past, on a selective basis, was "strange." Sandersdenied havingsaid that Campbell would be fired if shebecame involved with the Union. Sanders also deniedhaving asked Yates if the latter had signed a union cardor having asked Campbell and Vance if anybody hadspoken to them about the Union.The Examiner credits the testimony of employeesPatriciaYatesandCampbellconcerningSanders'conduct."Sanders answered negatively when Respondent's counsel asked her ifshe had told Patricia Yates that "if the union came in they would be slackon work."However, Yates had not attributed any such statement toSanders. Sanders did not expressly deny having told Yates that if theUnion came in employees would be laid off when work was slack Theprobability that she made such a statement is increased by the statement inthe text of McKeon'sMarch 5 speech that.".in the long run, you cansee that if the Company is forced to tighten up its operation wheneverwork begins to get the least bit slack and send people home early to savecosts,then a lot of people could wind up making less money in the longrun after a Union gets in the plant if unreasonable Union demands putyour Company in this position " J.A. OLSON COMPANY4436. George Parker, mill room supervisorOn or shortly before February 27 the Union widelydistributed an announcement of a union meeting to beheld thatevening,with Union Organizer J. A. Parker asthe speaker. During that day, Respondent's Mill RoomSupervisor,George Parker, joined a group of fiveemployees who were talking about the Union. GeorgeParker asked if Gaydenwas goingto the meeting thatnight to hear J. A. Parker. While the testimony issomewhat unclear, it does appear that there wasconsiderable joking based on the congruence of thesurnames.Some or all of the participants in theconversation said that they would willingly attend themeeting and/or make a speech if they could receive thelargeamountofmoney the union representativepresumably was being paid. The testimony concerning thiseventwas given by employee Owen Earl Gayden andsubstantially corroborated by employee C. L. Flower." Itwas not materially contradicted by Parker." The evidenceas a whole makes it clear that the conversation wasconducted in a good-natured, jocular vein, with nosuggestionof coercive intention or effect, actual orpotential.Nor can it be viewed as an apparent or actualattempt by Parker to secure information concerning theemployees'unionactivities or sympathies.7.Tom Jordan, leadman in the lumberyardThe complaint does not allege that leadman TomJordan was a "supervisor," but rather designates himsimply asan "agent" of Respondent. However, in hisbrief the General Counselarguesthat Jordan was both a"supervisor" and an "agent"of Respondent.Jordan is the "leadman" of the lumberyard crew, whichconsists of some 6 to 9 employees. He works directlyunder George Parker, Mill Room Supervisor. Jordan ispaid on an hourly basis, punches a timeclock, and doesnot attend supervisors'meetings,whereas the personscalled supervisors,includingParker, do not punch theclock, are paid on a salary basis, and attend supervisorymeetings.Parker spends most of his time in the millroom, whichis insidea building across a road from the lumberyard.Jordan receives oral instructions from Parker aroundthree times a day, apparently most frequently in themillroom, where he has to go quite often in the course ofhiswork. It is Jordan's obligation to see that the work isdone, as ordered by Parker. It is Jordan who makes thespecificworkassignmentstoindividuallumberyardemployees.In the main,however, the lumberyard workappears to consist largely of stacking lumber, a routineoperation which is always done in thesame manner.In addition to directing the other employees, Jordandoesconsiderablephysicallaborhimself.He alsofrequentlyperforms services at Parker's direction inlocations other than the lumberyard. On paydays, Jordangets the yard employees' paychecks from Parker anddistributesthemamong themen.Jordangrant§employees' requests for time off, but only after checkingwith Parker.Former employee Rochester Radliff testified that hehad been informed of his layoff on April 26, 1969, byJordan 18EmployeeHenry Seals" thereafter testified,without objection, as follows.Q. Do you know who recommended Mr. Radliff tobe laid off?A. Mr. Tom Jordan.Q.Why was he so recommended, do you know?A. He told me.Q. Who told you9A.Mr. Jordan told me Rochester Radliff had gottenreal smart. That's why he laid him off.While Seals' statement is clearly hearsay, since it was notobjected to, it stands as probative evidence.N L R.B v.InternationalUnion of Operating Engineers,443 F.2d 705(C.A. 9). Although Respondent called both Jordan andParker as witnesses, neither was examined concerningRadliff's layoff. Thus, there was no contradiction of thetestimony to the effect that Jordan had laid an employeeoff In particular, there was no contradiction of Seals'testimony,which excluded the possible inference thatJordan had merely informed Radliff of action taken byParker.Additionally, although Jordan is over only about sixemployees,whereas the persons called foremen orsupervisors apparently have from 25 to 40 persons underthem, Jordan is the only person who actually directs workin the yard, with no higher ranking person present.RafaelVega v. N.L.R.B.,341 F.2d 576 (C.A. 1), cert. denied 382U. S. 862;ButteMedical Properties,168 NLRB No. 52.TheExaminer accordingly finds that Jordan is asupervisor within the statutory definition.In any event, there can be little doubt that Jordan "didexercisegeneralauthority over the employees and [was] ina strategic position to translate to [his] subordinates thepolicies and desires of management,"I.AM. v. N.L.R B..311 U.S. 72, 80. Thus, even if Jordan were found not tobe a "supervisor," Respondent would be responsible forJordan'sconductduringthecampaign.TechnicalMaintenance, Inc,172 NLRB No. 60, TXD.Employee Radliff testified that on February 11 Jordan,having just come from the Company's office, toldemployees Seals and Radliff that Jordan "had news" thatif the Union came in, undera union rule,all employees 45or more years old would be fired and would be unable toreceive unemployment compensation. Seals substantiallycorroborated Radliffs testimony, adding that in a laterconversation Jordan expressed concern over his own job,since he isover 45, and said that Seals, who is 44, "won'thavemany more days here." Jordan admitted havingspokenconcerningtheproblemofolderworkers,testifying as follows:Q. Did you ever tell Henry Seals all men over 45would be fired if the union came in?A. I did make that statement on this ground that ifthe union came in older fellows like myself would havepossibly a chance, it would be rough on us. I did makethat statement. I didn't say nothing about being fired.Jordan did not indicate that he had stated any basis forhis fear. The Examiner credits the testimony of Radliffand Seals."Minor discrepancies between the testimony of the two men areinsignificant."Supervisor Parker testified that one of the employeesfirstmentionedthe forthcoming meeting.He then testified:"Q. During that conversationyou askedOwen EarlGayden ifhe was going to seeMr. [J. A.]Parker?A I askedhim to come in and hear me speak ""This was his second layoff On January 10, 1969, Parker had laidRadliff off"The General Counsel's motion to correct the transcript to show thisman's nameas "Seals" rather than "Sears," as it now appears, is herebygranted 444DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployee Seals testified that onMarch 5 Jordanrequested Seals to attend a Union meeting scheduled forthatevening andto report back to Jordan, who said hewould pay Seals for doing so. Jordan did not deny thistestimony.20 Seals attended the meeting and the next dayspoke to Jordan. Jordan asked Seals who had attendedthemeeting and inquired specifically about a few namedemployees.Seals'replieswere not very informative.RadliffcorroboratedSeals'testimony concerning theconversation of March 6 Jordan denied that he had askedSeals what went on at themeeting.The Examiner creditsSeals' and Radliff's testimony as to these events of March5 and 6.21Seals further testified that onMarch 6, in answer toquestionsby Seals, Jordan said that if the Union did notwin, "we are going to run theunionmen clear out of thecountry" and that if the Union did win, "Weare going toshut the damn plant down" and thepersons thusdischargedwould be unable tosecureunemploymentcompensation. Jordan did not deny this testimony" and itis credited.On direct examination Seals testified as followsconcerninga conversation which he and employee Loganhad with Jordan on March 5:A. [Jordan] said if we want to run this plant like itought to be run with Negro mens and womens throughthe plantthroughout the plant. And he said you willhave to foreclose.Q. . . . did he say anything about the Union andNegro employees'A. He said if the union came in the plant we wouldshut the damn plant down.***Q. Do you recall anything being said about the unionrequiring more Negro employees being hired?A. Yes.Q.Who said that?A. Mr. Jordan.On cross-examination, Seals testified-Q.What did [Jordan] say about the Civil RightsAct?A. He asked me he said if we want to keep this plantlike it are throughout the plant he said, if the CivilRights get in here we will be working hand to handthroughout the plant. He said if the Union comes voteno, and it will be just like we are.Jordanwas not specifically questioned about thisconversation23 and thus it was essentially undenied.2'"in answer to questions by Respondent'scounsel, Jordan did denyhaving offeredto payemployee Logan for attending a union meeting andreporting back to Jordan(The recordcontains the names"Longgins,""Loggins" and "Logan"The Examiner understood all these references tobe to"Henry Logan ")"This credibilityfinding is made despite an inconsistency between Seals'testimony and a pretrial statementby himas to an unrelatedfact,namely,theextentof Jordan'sphysical labor on thejob.CfN L.R B vWinn-Dixie.Stores,Inc.414 F 2d 786 (C A. 5), fn2While Seals wasquite inarticulate and sometimes confused, he impressed the Examiner asgenerally honest and reliable"Jordan denied having told Radliff "that if theUnioncame in it wouldclose the plant"or having said to Loganthat "iftheUnion won theywould shut the plant down."However, Jordan was not questionedconcerning Seals testimony that Jordan had said,ineffect,that theCompany would close the plant in the event of a unionvictory"No referencewas made toany racialquestion in course of Jordan'sWhile Seals' testimony is not entirely clear, its purportbecomes clear when it is considered in context. Theimportant contextual facts are that Seals and Logan areNegroes, while Jordan is white; Jordan was outspokenlyopposed to the Union; and there is a pattern of racialsegregation within the plant.i3With this background, andbearing in mind the sequence of Seals' testimony, theExaminer construes it as meaning that Jordan said, ineffect, that the Union would insist on enforcement of theCivilRights Act, with the hiring of more Negroes andresultant racial integration, and that Respondent wouldshut the plant down rather than accept such a situation.However, the complaint alleges only that Jordan said thatunionization"would result in the hiring of a greaternumber of Negro employees and the enforced associationof Negro and white employees throughout the plant." Theundisputedevidenceclearlyestablishesthisfactualallegation. It is therefore unnecessary to make a furtherfinding that this statement was coupled with a threat ofplant closure and the Examiner does not specifically makeany such finding.8.W. C. McKeon, presidentThe complaint, as amended on April 11, alleges that"on or about March 5" Respondent's President, W C.(Buck)McKeon, threatened reduction in the workweekandplantclosureiftheemployees elected to berepresented by the Union. In support of these allegationstheGeneralCounselpresentedemployee testimonyconcerning a speech made to all the employees the daybefore the election, dust prior to the 24-hour periodEmployee Gayden testified that McKeon first said thathe had to speak more than 24 hours before the electionbecause it would be a violation of the law to speak duringthe 24 hours immediately preceding the election. Gaydencontinued.[McKeon] also said if we voted the Union in, - hesaid he could shut the plant down but he never did sayhe would shut it down. He said he could shut it downOn redirect examination, Gayden repeated that McKeon"only said he could shut the plant down if he wanted toand the Union couldn't do anything about it." AccordingtoGayden,McKeon also said that if it came in, theUnion would cut the working hours:He said if the Union would cut all wages down to 32hours a week. He said if anyone worked over 30 or 32hours a week he would, Mr. McKeon himself wouldhave to get more information from the unionrepresentative before he could let anyone work over 32hours a week.Inanswer to leading questions on cross-examination,Gayden recalled, somewhat vaguely,McKeon's havingsaid that he would have to "talk" with the Union but thattheUnion could not, in the words of Respondent'scounsel, "automatically make the company do anything."McKeon also "said the Union didn't sign your paycheckand they didn't hire you and they wouldn't fire you."Gayden was unable to recall other specific statementstestimony.Although Jordan denied any recollection of any conversationswith Radliff,Logan or Seals concerning the Union, almost immediatelythereafter he acknowledged having spoken to Seals about the possibleadverse effect unionization might have on older employees"In its brief, Respondent appears not to question Seals' testimony."On cross-examination,Seals testified"Q Is it the practice with Olsonthat the colored employees and the white employees work side by side9A No, sir " There was no other relevant evidence. J.A. OLSON COMPANYattributed toMcKeon in the form of leading questions byRespondent's Counsel.According to Gayden, McKeonwas "doing both, speaking and reading. He would lookdown on some paper and he would look up and just talk awhile."Employee Troy Yates also recalled McKeon's startingby referring to the 24-hour rule. Yates' direct testimonyconcerning the speech was:[McKeon] said in this speech that he could or wouldclose the plant.Q.When [you] said could or would [did] you meanhe said both or you don't remember which?A. I don't remember which he said.he said oneor the other . . . . [i]f the union came in.... He saidabout a 32 hour week that if [the Union] came in theywould be cut down to a 32 hour week.Inanswer to leading questions on cross-examination,Yates was unable to recall any specific statements byMcKeon except that, in counsel's words, "the companywould operate as best it could if there was a strike" andthat "the union couldn't make the company do anything."On cross-examination Yates also testified:Q. (By Mr. Bowling) Did he say anything about youcould lose through negotiations?A.He said he didn't have to sit down and bargainwith them on anything.***Q. Are you sure that's what he said? Didn't he sayhe would negotiate?A. I do not remember him saying that.Respondent's counsel then proceeded to question Yatesabout an employee meeting held a day or two earlier, atwhich McKeon had projected slides on a screen and hadapparently circulated among the employees a markedcopy of the Board's Regulations and the Act. Yates'testimony concerning the slide presentation was, in part,as follows:Q. (By Mr. Bowling) Do you remember his showinga page of this book up on the screen'?A. He showed us so much I don't remember what heshowed us.Q. Do you remember him reading something the lawsays that the company had to negotiate, but suchnegotiations did not require either party to make aconcession'?Do you remember him reading that?A. He read so much I don't know.*****Q. . . Do you recall him showing you parts of thisbook [ just identified, on the screen, right?A. I remember him showing parts of that.Q. Do you remember his reading parts of the bookon the screen to you, don't you?A. I reckon it came out of that book he read off thescreen.Withoutindicating that he was turning from the slidepresentation to the"Twenty-fourHour Speech" of March5, counsel proceeded to cross-examineYatesas follows:Q. You don't recallMr.McKeon saying negotiationscould go up and go down?A. I don'tremember that.Q. Did you hearanything about you could wind upwith less?445A. I don't think anything could be less than $1.60 anhour.Q. I am not asking you what you think. I asked youifMr. McKeon said it could be less?A I don't know that.Q. Did he say maybe the union and company wouldget together and make a counter proposal for 32 hours;did he say that?A He didn't say that.Q. Did he say he had a right to propose 32 hours9A He just made a statement about a 32 hour week.Q.He said definitely if the union came in therewould be a 32 hour week?A He didn't say definitely. He said there would be a32 hour week.Q. There could be a 32 hour week. But you do notrecall him saying anything at all about talking to theunion about it? Do you9A. No, sir.On further cross-examination, Yates recalled McKeon'shaving said in the March 5 speech that he would give theemployees written guarantees that, in counsel's words,"nobody would lose their fobs " Yates said that McKeonspoke of the written guarantees on two occasions butYates did not recall McKeon's having called for a show ofhands by those employees who wanted such a guarantee.Counsel then returned to McKeon's statements concerningnegotiations with the Union:Q. He didn't say anything about negotiating with theUnion?A.He said he didn't have to negotiate a contractwith them.*****Q.What do you remember him saying about thecontract?A. Just what I told you. He did not have to negotiatea contract with the Union.Q. Do you recall him saying he would not negotiate?A. No, I don't remember him saying that.Yates was unable to recall other specific statementsattributedtoMcKeon in leading questions byRespondent's counsel.Counsel then returned to thequestion of reduction in hours, as follows:Q. Did he say to make the best deal with the unionthe company would have the right to reduce workinghours; did he say that? .. .A. I don't remember.EmployeeCalvinD.Brown testifiedasfollowsconcerning McKeon's March 5 speech:.Irecall him saying that if the union got in theplant it would cut our hours to 32 hours a week.Ialso recall him saying if it got in he could move theplant or he could close it down.Q. He could move it or close it? Did he say either ofboth?A. He said bothBrown testified that McKeon then asked how many of theemployees had received guarantees from the Union andhow many would like a guarantee from the Company.Brown did not see any hands raised On cross-examinationhe substantially repeated his direct testimony, adding thathe did not remember "what kind of guarantee" McKeonmentioned - "I just remember him saying a guarantee." 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's counsel then started to question BrownconcerningMcKeon's slide presentation. The GeneralCounsel objected on the ground that there were "noallegations in the complaint about the slide presentation."TheExamineroverruledtheobjectionandthecross-examination continued:Q. (By Mr. Miller) Do you recall during the slidepresentationMr.McKeon making the statement thatthe union constitution called for a 30 hour week?A. No, sirQ. You don't recall anything like that?A. No, sir.Counsel then returned to the March 5 speech but elicitedno further recollection by Brown.Next, employee Grady E. Downs testified as follows ondirect examination by the General Counsel:A. [McKeon] stated that the bosses would close theplant before they would let the union come in.He also stated the union would cut our work week to32 hours a week.He also stated the union would call us out on strikeand we would all have to walk the picket line withoutpay.Q. Do you recall anything else?A. That's all I can recall.Q. Was anything said about groceries?A. Yes, they had a grocery display there.Q.What was said about that?A. He told us after we voted we could [go] back andhelp ourself to the groceries.Q. Did he tell you when the drawing would be'?A. No. [26 ]Q.Was anything else said about giving him anotherchance?A. Yes, he also asked everyone to give him anotherchance to correct the working conditions and otherthings in the plant.On cross-examination, again over the General Counsel'sobjection, Respondent inquired concerning the earlier slidepresentation. Downs recalled some discussion of the unionconstitutionbutcouldnot recall any statement byMcKeon to the effect that, in the words of Respondent'scounsel, "the union constitution calls for a 30 hour week."Employee Patricia Yates summarized McKeon's March5 speech as follows:He first started out telling us he had only been herea year and that he knew it was - there were problemsin the plant. He was going to try to amend them. Hesaid if the union came in the plant could close.He said, I do not remember if it was 30 hours or 32,I think it was 30. 1 can recall him saying they wouldcut the working hours down to 30 hours a week.Employee Blaylock's testimony concerning the March 5speech was essentially the same as Patricia Yates':A. I don't recall too much. I just know that he saidhe had been there about a year. And that there was alot of things that needed to be seen after. And he wouldlike for us people to give him some time to get it"Sometime before the election Respondent placed on display $60 worthof groceries, with a sign indicating that this was what could be bought withone year's union dues.On the day of the election,the groceries,with thesign,were placed on a table in the hallway leading to the room in whichthe balloting was conducted.As the employees passed by on their way tovote,they were given slips for the raffle drawing for the groceries whichwas to be held after the polls closed.The grocery matter has not beenalleged as an unfair labor practice and the Regional Director dismissed anobjection to the election based on this conductstraightened out. And that if the union came in therethey could close the plant. He didn't say they would hesaid they could close the plant.He said if the union came in they could cut ourhours and we wouldn't make as much time as we hadbeen making.Q.Do you remember that he mentioned a figurewhen speaking of the hours?A. It seemed like he said 32; 1 am not sure.Employee Elaine Rivers added a few new thoughts:[McKeon] asked if everyone would give him anotherchance. And he said he had only been down here a littleover a year and he had several problems he had to getunder control such as sales programs. He said therewouldn't be any more drinking on the job.He said later on everyone would get more money.He said if the union came in that there would be - hesaid if the union came in - no, I am sorry; he said theunion that was trying to come in had in their contractfor a 32 hour workweek.He said if he wanted to work anyone over 32 hours aweek that he would -- it would have to be cleared withthe union. And then he said he could close the plant.****He said if the union came in that he could move theplant. He said he could move or close the plant....On cross-examination, Rivers repeated much of her directtestimony, adding the fact that McKeon said that workingconditions would be improved when he had solved theproblems in the plant. Rivers recalled McKeon's callingfor a show of hands concerning the guarantee but couldnot say how many hands were raised. She testified thatshe had attended the slide presentation but did not recallMcKeon's having said, in the words of Respondent'scounsel, that "the union constitution called for a 30 hourworkweek."Respondent produced two witnesses, in addition toMcKeon, concerning the speech. Employee Lee DaleCollins testified on direct examination:Well, [McKeon] said various things. I do not recalljust what he did say, but he did not say anything aboutclosing the plant down. He did not say anything about32 hours a week.He didn't say anything about moving the plant toArkansas.Q. Tell me just what he did say.A He said if the union came in that by lawnegotiationswould be necessary and the companywould negotiate with the union, but necessarily didn'thave to agree on everything they had.He did say that....He said he would give us a written guarantee whichhe did....He did say the best I can remember if the unioncame in there would be certain adjustments that wouldhave to be made which would be natural. Collinsrepeated thatMcKeon "positively" did not say hewould cut the work week to 32 hours if the Union camein.Collins could not recall how long the speech hadlasted.He said that no questions had been asked - "Itwas more or less just a speech."Frances27 D. Witty, a designer for Respondent, testifiedin some detail concerning McKeon's speech. She is more"SinceWitty is female,the Examiner hereby corrects the transcript tohave her first name changed from"Francis" to "Frances " J.A. OLSON COMPANYarticulate and obviously better educated than the otheremployee witnesses." She testified that. "It was definitelya prepared speech which was read. I was standing veryclose to him." However, she then set her distance fromMcKeon as about 15 feet, said that she was standing whilehe was on a raised platform with a podium, and admittedshe "can't be sure" he read the speech. She said she hadnever seen a copy of the speech. She further stated thatshe had not discussed the subject of her testimony withRespondent'scounseloranyrepresentativeof theCompany. In this connection, she testified:A. I only found out this morning I was going to behere and I came in immediately as I found out.Q.Who sent you?A. Mr. McKeon asked me to come.Q. Did Mr. McKeon talk with you about the speech'?A. No, he did not.Q. Did anyone talk with you about the speech?A. The only thing that was said when he called me tohis office was if I would be willing to come up andtestify, to please do so and to tell the truth as well as Icould remember it.*****Q. (By the Trial Examiner) Had you communicatedtoanybody in management or to counsel that yourecalledMr. McKeon's speech in any detail?A. No, I hand't as a matter of fact.The detail of her recollection of a speech she heard almost3months earlier, under less than ideal circumstances, is sounusual as itself to cast considerable doubt on Witty'sprotestation that she hftd not discussed the matter beforetestifying. Further, it is incredible to the Examiner that, ofsome 400 people who heard the speech, Respondentsecured such detailed testimony by sheer luck whenpresenting a witness without prior interview. The followingtestimony by Witty on cross-examination suggests that thetestimony was not as spontaneous as she would have itappear:Q.Was [McKeon] cautioning on the probabilities ofa strike throughout his speech'?A. Not the probability, the possibility.Q. Possibility?A. I think he used the word severaltimes,possibility.As well as I can reconstruct the text he pointed outthe possibility.He would say, this can happen, not itwill but it can. It is a possibility.The text of the speech (reproduced as Appendix A to thisDecision) does not once contain the word "possibility" or"possible."On the contrary, it contains statements suchas:". . . the only thing the Union can do by itself is tocall you out on strike in order to save face if they can'tlive up to their promises" and the only way the Union can"do anything" is "by eithercallinga strike or presentingproposals acceptable to the Company" and the "Companywill take a strike and we will take a long strike, and wewill hire strike replacements if it is necessary to do so tomaintain the integrity and the ability of this Company tooperate here in Winona."The Examiner discreditsWitty's testimony and willdisregard it as evidence of what McKeon actually said tothe employeesin hisspeech on March 5. Witty was notquestioned about the earlier slide presentation."The record does not disclose whether Wittyisa memberof the unit orwhat her status is.447McKeon was Respondent's last witness to testifyconcerning the speechHe denied having said he would"close the plant or that there would be a 32-hour workweek if the Union won. His testimony continued-Itold them in the speech that with or without aunion it would be the right of management to reduceworking hours or to lay off if work dropped off.*****Iasked them to vote no and said if they did voteno and the union did not get in the union would nothave an opportunity to collect dues nor would the unionhave an opportunity to put up a picket line if we didnot agree in our negotiations. And they would not havea chance to shut the plant down or try to shut it down.Respondent's counsel then moved to the slide presentationand again the General Counsel objected because of theabsence of any "allegation in the complaint or in theobjections concerning a slide presentation on March 4."The Examiner overruled the objection andMcKeontestified that he had shown a clause from the Union'sconstitutionwhich, according to McKeon, states "thattheir long-range aim is to have a 30 hour work week."McKeon then testified that on March 5 he read from aprepared text, deviating only once, to ask for a show ofhands by those employees who wanted a job guarantee byRespondent.He thought "at least two-thirds" of theemployees raised their hands. He denied having said that"if the Union came in [he] would close the plant down"or "there would be a 32 hour workweek."On cross-examination, the General Counsel askedMcKeon whether at the slide presentation he had spokenof the Union's "long-range" aim of a 30-hour week.McKeon first said he did not remember and then said he"thought" he had used the word "long-range."The General Counsel then demanded production of thetext of the speech, for which a subpoena duces tecum hadbeenservedonMcKeon about 3 weeks earlier.Respondent's counsel produced the subpoenaed documentonly after the Trial Examiner indicated an inclination tostrike all of Respondent's evidence concerning the speechand to deny Respondent the right to present evidence indefense against the allegation of the complaint referringtheretobecause of counsel's refusal to produce. Rule37(b),Fed.R. Civ. P. After examining the text of thespeech, the General Counsel had McKeon acknowledgeseveral portions, which, individually and collectively, laidgreat emphasis on the potential for strikes, with attendanthardships, if theUnion came in. When neither theGeneral Counsel nor Respondent nor the Charging Partyoffered the text of the speech in evidence, the TrialExaminer introduced it without having read it.30The Examiner does not credit McKeon's testimony thathe read the text of his "Twenty-four Hour Speech"verbatim, with only one deviation. For example, there wascredited testimony by Grady Downs that McKeon at leastadded some reference to the grocery display and drawing,which does not appear in the text. On the other hand, thetestimony does show that McKeon did state much of thesubstance of the text as it appears in the record. Mostimportantly, however, the evidence establishes that the"He did not expressly deny having said he "could" close the plant,which was thestatementthat the employeewitnessesgenerally attributedto him"Throughinadvertenterror, the reporter marked the text as TX Exh. 2Actually,it isthe only exhibit marked or introduced by the Examiner. It isreproduced as Appendix A to this Decision 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees did not keep statements made by McKeon onMarch 5 completely separated from those made at theslide presentation a day or two earlier. It would have beenvirtuallyimpossibleforthe listeners to keep themseparated. The typewritten text of the October 5 speechrefers back to the slide presentation and Respondent'scounsel treated them as intertwined.The allegation in the complaint does not specificallyrefer to a particular speech as such, but alleges only twospecified threats made by McKeon "on or about March5." Although in the hearing the General Counsel objectedto reference to the slide presentation, his objections wereoverruled and, at theinstigationofRespondent, thatmatter was fully litigated. The Examiner thus believes,and rules, that evidence concerning the slide presentationisproperly to be consideredinpassingon the allegationsof the complaint. On this basis, the Examiner credits thetestimony of the General Counsel'switnesses" and findsthat in the slide presentation and the "Twenty-Four HourSpeech," taken together, McKeon did state, in effect, thatthe workweek would be reduced to 30 or 32 hours and hecould close the plant if the Union came in.In so finding, the Examiner notes that there was nosuggestionthatMcKeon had given theslide presentationfrom a prepared text, whereas the typewritten text of theMarch 5 speech says: "I am sorry that I will be referringto and reading from this written material in this talk toyou, but because it is the last opportunity I will have totalk to you in a group before the election we want to besure tomaintain arecord of exactly what I have to say sothat later there can be absolutely no misunderstanding."Despite this statement, as previously noted, Respondent atfirst refused to produce the text in answer to a subpoenaduces tecum and did so only when threatened with theapplication of sanctions under Rule 37(b) of the FederalRules of Civil Procedure.C. Discussion and ConclusionsIGeneral considerationsThe present complaint allegesnumerousspecificincidentsofinterferencewithemployeerightsbysupervisorypersonnel and coercive threats by a topmanagementrepresentativeduring a union organizationalcampaign.Most of the allegedly violative conduct wascommitted by relatively low-echelon supervisors or zgentsof Respondent and many ofthe incidents,if insularlyviewed,mightwellappeartobenoncoerciveorinsignificant.But they must be evaluated in context; actsare molded and colored by the background against whichthey are performed. Statements by a foreman to anemployeemightwellbeinnocentincidentsinaconversational exchange between friendsinonecontext,but become seriously coercive when they reflect, or appearto reflect, the views of management. For example, itmight well not violate the Act for a foreman to ask anemployee how he feels about the union if he has clearlyand consistently stated a position of neutrality. However,where,ashere,management hasmade clear its"In this connection,the Examiner also notes that by leading questionsput to employeeTroy Yates,Respondent's counsel intimated that McKeonhad said that the Company could propose a reduced work in negotiationwith the Union,whereas he testified only that he informed the employeesthat a 30-hour week was the Union's self-professed aim It cannot beassumed that counsel was posing leading questions withoutany factual orevidentiarybasisCfWigmore,EvidenceSecs.780, 1808(3d Ed ), 58 AmJur ,WitnessesSec 566unequivocal opposition to the Union, a foreman's questionof an employee's feelings could not appear to be or beaccepted by employees as entirely casual or innocuous.The Supreme Court has recently definitively set forththe risks an employer assumes when he engages in"brinkmanship."N.L.R.B.v.GisselPackingCo[SinclairCompanyJ,395U.S. 575, 620, citingWassauSteelCorp v N L R B.377 F.2d 369, 372 (C.A. 7).When an employer plays this dangerous game, he mustassume the burden of seeing that none of his subordinatesupervisors overstep of bounds of permissible activity. SeeBushHog, Inc.,161NLRB 1575, 1581, enfd. 405 F.2d755 (C.A. 5), a case which bears considerable factualsimilarity to the present.The evidence here establishes that during the campaignseveral supervisors'meetingswere held at which theUnionwasdiscussed.Indeed,apparentlywithoutprecedent, around the middle of January the supervisorswere called to the plant on a Saturday for a meetingdevoted todiscussionof the union campaign. Althoughbetween half an hour and hour was devoted to the Unionat three or four meetings, there is very little specificevidence as to what was said, except that McKeonreportedly told the supervisors not to "threaten, questionor promise" the employees. McKeon conceded that heasked the supervisors to keep him posted as to anythingthey mightlearnabout the Union's campaign. There is nosatisfactory evidence that any precautions were takenagainst the supervisors' overzealously attempting to satisfyMcKeon's curiosity. Indeed, it is undisputed that almostimmediately after the first supervisors' meeting at whichthe Union was discussed Sanders spoke about the Unionwith each of the approximately 30 employees in herdepartment In the absence of clear evidence, one canhardly assume that she kept her statements on the sunnyside of the shadowy line which even sophisticated laborlaw experts cannot define with confidence or assurance.Except for the alleged threats byMcKeon, thecomplaint alleges, and the evidence establishes, incidentsinvolvingonlya relatively small percentage of theapproximately 400 members of the bargaining unit. Butthis fact doesnot negatethe coercive nature and impact ofthe conduct,since,as the Board has often recognized, it isa fair assumption that news spreads widely.Staver'sJohnsonvilleMeats, Inc.,174 NLRB No. 94, fn. 3.Further,therecordclearlyestablishesthatRespondent's opposition to the Union was forcefullycommunicated to the employees in a considerable volumeof written and printed material. In addition, McKeon'sslide presentation and speech on March 5 were given to alltheemployees.They epitomize Respondent's overallattitude,which forms the background against whichindividual statements must be appraised.In the March 5 speech, as it appears in the typewrittentext,McKeon repeatedly emphasized that the Companywould continue to run the plant; that the Union could notsecure anything that the Company wasunwillingto give;that any "cure" the Union might effectuate could well beworse than the "disease"; that the Company was preparedto "take a long strike"; that if a strike was necessary tosecurean increase, it "might take (the employees] years toget back what the Union had cost [them] during thestrike;" that "a lot of people could wind up making lessmoney in the long run" if the Union enforced"unreasonable" demands. And McKeon prophesized that,the"in-plant pushers" would "be the last ones working J.A. OLSON COMPANY449here in the plant alter everyone else is out on the street."32Thus, the speech at least suggested that unionizationmight be, at best, futile, and, at worse, detrimental, if notcatastrophic.J1With such an attitude manifested on thepart of the Company, employees would naturally takevery seriously, and perhaps even overact to, individualstatementsbysupervisors.As the Supreme Courtrecognized inGissel, supra,employer statements must beassessed "in the context of its labor relations setting" andemployees, because of their economic dependence on theemployer may "pick up intended implications of the latterthatmightbemore readily dismissed by a moredisinterested ear." II' it did nothing else, McKeon's speechcertainly emphasized the employees' economic dependenceon the Company."The specific allegations of the complaint will now beconsidered in the light of the foregoing considerations.2Specific allegationsaThreats(I) Plant closure.The complaint alleges that foremanAllreadandMcCorkle, leadman Jordan and PresidentMcKeon all threatened plant closure in the event of aunionvictory.The evidencesummarized above doesestablish that Jordan said the plant would be closed if theUnion won.However, the evidence shows generally thattheother named supervisory personnel said only thatRespondent"could"close the plant if the Union came inRespondent apparently maintains that any reference byMcKeon or other supervisors to a potential plant closureamounted only to a permissible"prediction"of thepossible economic consequences of excessive demands bythe Union.This apparently was the position stated by Mr.Bowling, Respondent'scounsel,to a group of employeeson the morning of the election." But the statementsattributed to supervisory personnel were not couched interms of economic predictions based upon foreseeablefacts;according to the testimony,theywereflatstatements"that the Respondent would possibly go out ofbusiness if the Union were to be successful in theircampaign."Snyder TankCorp.,177NLRB No. 94,TXD.Emerson ElectricCo..177NLRB No.4,TXD, andcases there cited.Clearly theydid not meet the standards"At the same time McKeon was giving each employee a very formalappearing"PERSONAL GUARANTEE" and "LEGAL CONTRACT"that the employee"will have a job withour Companywhether the Uniongets into our plant or not, . . . as long as you perform your worksatisfactorilyandwe are economically able to operate this businesssuccessfully and work is available.""The overallmessage appears very similar to that condemned inBoazSpinningCo.,177NLRB No.103, a representation caseHowever, theExaminer refrains from finding such a violation because the complaintcontains no such allegation.Afterthe text of the speech was finallyproduced at the hearing,the General Counsel did not move to amend thecomplaint.Cf.GraftonBoatCo,173 NLRB No 150"E.g.. ". . . There is a reason the Union will not put anything in writingto you, it is because you can't promise to do something when you don'thave the power to make that promise come true You can't promise to giveaway something that's not yours to givein spite of the Union's effortstokeep your Company from giving you a guarantee of a job and apaycheck,and in spite of the Union's efforts to keep you from having thesame type of guarantee of job security that other employees across thecountry have enjoyed, we are not going to deny you of this advantage andthis guarantee simply because the Union has tried to keep us from giving itto you because they are unwilling and afraid to give it to you themselvesYou willhave my guarantee of a job and a paycheck at Olson and yourguarantee will be backed up by your Company.""Employee Patricia Yates testified as follows concerning Bowling'sfor permissible free speech delineated as follows inGissel,supra,395 U.S 575, 618.. [An employer] may even make a prediction as tothe precise effects he believes unionization will have onhis company. In such a case, however, the predictionmust be carefully phrased on the basis cf objective facttoconvey an employer's belief as to demonstrablyprobable consequences beyond his control or to conveya management decision already arrived at to close theplant in case of unionization. .If there is anyimplication that an employer may or may not takeaction solely on his own initiative for reasons unrelatedto economic necessities and known only to him, thestatement is no longer a reasonable prediction based onavailable facts but a threat of retaliation based onmisrepresentation and coercion, and as such without theprotection of the First Amendment. . ."[c]onveyanceof the employer's belief, even though sincere, thatunionization will or may result in the closing of theplant is not a statement of fact unless, which is mostimprobable, the eventuality of closing is capable ofproof." 397 F.2d 157, 160.. .The Examiner thus finds that, as alleged, Respondent,through Allread, McCorkle, Jordan and McKeon, violatedSection 8(a)(l) by threatening plant closure if the Unionwon.(2)More arduous working conditions The complaintalleges that foremen Allread,McCorkle, Sanders andJohnson threatened less favorable working conditions inthe event of a union victory It has hitherto been foundthatAllread told Peeler that if the Union won, theemployees would be deprived of their present privilege ofwashing up twice a day on company time. ..BussMachineWorks, Inc,170NLRB No 109, TXD.McCorkle told employee Palmertree that, if the Unionwon, employees would be required to make up for errorson their own time and would be subject to summarydismissal for three errors Sanders warned Patricia Yatesthat if the plant were unionized employees would be laidoff rather than transferred when their particular workbecame slack. That the foreman sought to place the onusfor such untoward results on "union rules"" does not savethe statement under the Gissel formulation of free-speechprinciples.Certainly the foremen could not confidentlypredict that the Union would demand a deterioration ofworking conditions or that the employer would becompelled to accede to any such demands.37 The Examinerfinds that the allegations concerning McCorkle, Allreadand Sanders have been sustainedGeneral Stencils, Inc .178 NLRB No. 18, fn 2.statements"Iasked him if the plant could close down or if it could bemovedHe said, yes,itcould be not 20 miles away but a radius of 75milesthey couldn'tmove to another state"Employee Mary Beach, awitness for Respondent,testified that when Yates asked if it was true thatthe plant was going to be moved to Arkansas,Bowling replied that "thecompany wouldn'tmove and couldn't move only under economicalconditionsHe said they could be forced to move but that they couldn'tmove down the road to get away from the Union"When asked whatBowling meant by "economical conditions,"Beach replied"Iguess hemeant financial reasons I wonder what else" Bowling did not testifyBowling's statements are not alleged as violative of the Act and theExaminer makes no finding with respect thereto"McKeon at least impliedly made similar threats in his speech of March5, as it appears in the typewritten text He there rhetorically asked "Doesanybody in this room honestly feel so strongly against me and thisCompany that they would like to try and force their fellow employees tofollow strict Union rules like we have seen down at Laurel, Mississippi9"The complaint,however, contains no corresponding allegation"in his March 5 speech McKeon repeatedly pointed out that theCompany did have to accede to any union demands 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence fails to establish any threats of morearduousworkingconditionsmadebyJohnsonAccordingly, suchallegation inthe complaintis dismissed.(3)Reprisals. Johnson unlawfully threatened Blaylockwhen he advised her to be more discrete about expressingher pro-Union sympathies because he would hate to seeher lose her job. In its brief, Respondent argues that"Johnsonwas giving Blaylock friendly advice andobviouslynot threateningher." It does not appear whysuch "friendly advice" was in orderunlessBlaylock'svocal support of the Union was, at least in foremanJohnson's view, placing her in some jeopardyTheExaminerhasalsoheretoforecreditedthetestimony of employee Troy Yates that Johnson said thatafter theelection"the companywas goingto get ahold ofnames of the peoplethatsigned cards and it was going tobe rough on them." This constituted a threat of reprisals.And foreman Sanders clearly violated Section 8(a)(l)when she warned that employee Campbell would be firedif got "tangled up" in the Union.At the hearing the complaint was amended to allegethat on or about May 15, 1969, McCorkle "threatened anemployee by stating that the employee could be sued andcould have her child taken away for giving a statement toan agent of the Board." The Examiner finds that whateverMcCorkle said to employee Palmertree along these lineswas said purely in jest.When McCorkle saw thatPalmertree was distressed,McCorkle immediately gaveassurancethatshewassimply joking. Additionally, atMcKeon'srequest,McCorkle promptly apologized." Onallthe evidence, the Examiner finds that the GeneralCounsel has failed to establish that McCorkle threatenedPalmertree on or about May 15 in contravention ofSection 8(a)(l). Accordingly, it will be recommended thatthis allegation of the complaint be dismissed.(4) Detriment to older and handicapped employees. Theevidence previously summarized establishes that Allread,McCorkle,JordanandBurst" all indicated thatunionizationwould resultindischargeoforotherdetriment to older and/or handicapped workers. Thethreatening natureof thestatementswas not obviated byattributingsuch untoward results, as Jordan did, to"union rules."SeeGissel.as quoted above.(5) Reduced hours. Several employee witnesses testifiedthatMcKeon stated that if the Union won hours would becut to 30 to 32, with McKeon being uable to provide morework withoutclearancefrom the Union. Respondentmaintains,ineffect,that suchstatementswere basedsolely on the Union's Constitution. However, McKeonwas not even sure that he had advised the employees thatthe Union's constitutionspeaks of a 30 hour week only asa "long-range" aim. There can be no question that theemployees understood, asMcKeon manifestly wantedthem to understand,that a union victory would resultimmediately in a reduction in the work week. Such"prediction"was eitheramisrepresentationof theprovision of the Union Constitution or a direct threat ofaction to be taken by Respondent."Crustal Tire Co..165"The recordalso indicates that several employeesdislikedMcCorkle asasupervisorapparentlyforreasonsnotassociatedwithunionconsiderations."As toBurst, the evidence was simply thathe expressed "concern" forthe welfareof the olderemployees.Respondent argues"It is extremelydifficult tounderstandhow someone's expressionof concern for peoplecould be construed as a threat thatthey will be fired." A supervisor'sexpressed concern for a group of employees in the event of a unionvictorymanifestlyimplies thatthe group may be adversely affected as a result ofsuch victoryNLRB No. 82, enfd. 410 F.2d 916 (C.A 8).The Examiner finds that McKeon did, as alleged,threaten the employees with a reduced work week in theevent of a union victory Under the principles previouslydiscussed, the statements were not saved by being madeostensibly as a "prediction" of union requirements. 01(6)Racial integration. As previously stated, there wasuncontradicted evidence that Jordan told Seals that aunion victory would result in the hiring of more Negroesand enforced association of the races. It has beendefinitivelyheld that such statements can amount tothreats in contravention of Section 8(a)(l).N L R B. v.BushHog, Inc., .supra,405 F.2d at 757, fn. 2:..the company plainly implied that it couldpreserve plant segregation while a union victory wouldresult in a requirement that Negroes be hired. Such"speech" is unprivileged under Section 8(c) andamounts to a promise of what was considered a benefit.Thus, the appeals to racial prejudice clearly violatedSection 8(a)(I).To besure,there are possibly significant distinctionsbetween the present case andBushHog, IncInBushHog."[t]here was considerable evidence in the record toindicate that the all-white management, foremen, andemployees were virtually unanimous in their anti-Negrosentimentsand in their opposition to any form ofintegration." In the present case, on the other hand,Respondent currently employs both Negro and whiteworkers. Further, and perhaps most noteworthy, Seals andLogan, to whom Jordan's statements were made, are bothNegro. Respondent argues:Itisinconceivable how the General Counsel canconsider a statement made to a Negro that the Unionwould require the white people and Negroes to workside by side could be considered a threat in view of thecurrent developments in this country.While there was no direct testimony that the Negroemployees desire to maintain the status quo,'r Jordan hadknown these two employees for a considerable period oftimeSince Jordan was opposed to the Union, it isinconceivable that he would have advised Seals to "voteno, and it will be just like we are"unlessJordan thoughtthe Negro employees preferred the segregated status quo.The Examiner finds that Jordan's statement amounted toan unlawful threat that a union victory would be followedby an undesirable change in working conditions and a"Additionally,as previously indicated,in leadingquestions put to awitness for the General Counsel, Respondent'scounsel indicated thatMcKeon had suggested that the Company might propose a reduced workweek in its contract negotiations This suggestion is borne out inthe text oftheMarch 5 speech,which reads in part"in spiteof what the Unionwould have you believe,Unionor no Union,thisCompany and anyCompany has the rightto layoffand to reduce workinghours when workdrops off"There was evidence that foremanMcCorkletold employee Palmertreethat allthe Unionwas "guaranteeing" was 25 hours of work per week andsaid to employees Downsand Crowderthat"if the Unionwent in [thelemployees]will get more money but less hours."Since the complaint does'not allege threats of reduced hours made byMcCorkle,the Examinermakes no finding concerning this evidence."For the purpose of impeaching Seals on another matter, Respondentintroduced into evidence Seals' pretrial affidavit.In thataffidavit, referringto an earlier incident,concerningwhich he did not testify at the hearing,Seals impliedly indicated his preferencefor theexisting segregation asfollows:"The firstthing [Jordan]said was thatthe Unionwould bring inthe CivilRights Act,and make us all like one. I said what do you mean,there ain't nothing to this becausetheUnionain't said anything about J.A. OLSON COMPANYcorresponding"promiseofwhatwas considered abenefit "Bush Hog, Inc., supra,405 F.2d at 757, In.2.°Jb. Interrogations and surveillanceThe complaint alleges that Burst "solicited an employeeto report to Respondent concerning its employees' unionactivities."This allegation was supported by employeeGreen's credited testimony thatBurst,in the course of aconversation devoted to the Union, "said if I found outanything to keep him posted." Green testified, withoutobjection, that he was asked by Burst how he felt aboutthe Union, if he had signed a Union card and if employeeBobby Gass was "in on it." When Green replied that hedid not know about Gass,Burstreplied: "I think he is."This credited testimony establishes improper interrogationand creation of the impression of surveillanceAs amended on April Il, the complaint alleges thatJordan"interrogatedanemployeeconcerning[Respondent's] employees' union activities" and "solicitedan employee to report to Respondent concerning itsemployees' union activities." The testimony of Seals setforth above, corroboratedin substantialpart by Radliff,supports these allegations. The conduct alleged and shownisclearly violative of the Act.General Automation Mfg.,Inc.,167 NLRB No. 66;Svlgab Steel & Wire Corp,167NLRB 303, 328.The complaint also alleges that Johnson "[c]reated theimpression of surveillance of [Respondent's] employees'unionactivitiesbyaskingan employee where theemployee had been the previousevening,which was thedate of a union meeting." The evidence in support of thisallegationwas simply that Johnson, having triedunsuccessfully to reach employee Blaylock by telephoneone evening, asked her the next morning where she hadbeen. In answer to that question, Blaylock disclosed thatshe had beenat a union meeting.So far as the recordshows, Johnson had telephoned Blaylock purely socially.The General Counsel has failed to adduce any evidencewhichwouldwarrantafindingthatJohnsonwasmotivated by a desireto learnanything about the Unionor that Blaylock would reasonably conclude that he wascheckingup on union activities. The Examiner will,therefore, recommend that this allegation of the complaintbe dismissed.Evidence summarized above also establishes,as allegedin the complaint, that McCorkle "created theimpressionof surveillance of its employees'union activitiesby telling[employee Palmertree] that she knew who supported theUnion."Palmertree's testimony also establishes thatMcCorkle questioned her aboutthe unionsympathies andactivitiesofPalmertree and of other employees andrequested Palmertree to find out what she could aboutother employees'union activitiesand report back toMcCorkle and to secure a union card and give it toMcCorkle. Employee Ware also testified that McCorklehad asked her if she hadsignedaunioncard anddiscussed the Union with other employees. And McCorkleadmittedhaving askedone employee what foremen'snames had been mentioned at a union meeting.The evidencesummarized above establishes that aroundthemiddle of January, Allread andSanders questionedemployeesconcerning union activitiesand sympathies, asalleged in thecomplaint.mixing the people.He said well you'll see.""The Negroes'preference for segregation,towhich Jordan appealed,may well evidence the pernicious "docility"engenderedby racialdiscrimination which Judge Wright discusses inUnited Packinghouse EtcWorkers v.N.L.R B.,416 F.2d1126 (C.A.D.C.)451The amended complaint also alleges that supervisorGeorge Parker interrogated employees on February 27concerningtheirunionactivities,membershipandsympathies.As previously indicated, the Examiner findsthat this allegation was not supportedc.Promiseof benefitsThe complaint alleges that supervisor Sanders promisedan employee a wage increase as an inducement to voteagainst the UnionThe GeneralCounsel does not refer tothis allegation in his brief.The only evidence which mightbe said possibly to support the allegation is employeeCampbell'sstatement that Sanders"saidMr.McKeonsaidwhen the plant started making more money we areall going to get a raise."There was no suggestion that anyraisemight be dependent upon the outcome of the electionor on Campbell'svoteAccording to the text of hisspeech, on October 5 McKeon had made it clear thatimproved profits would mean increased wages irrespectiveof the outcome of the election.The Examiner thus findsthat the General Counsel has failed to establish anyviolative promises made to induce antiunion votesIII.OBJECTIONS TO ELECTIONAs previously stated, eight specific objections to theelectionwere referred to the Examiner for hearing. Allthese objections" refer to conduct also alleged as unfairlabor practices and discussed above.The only conduct occuring after January 20, 1969,when the petition was filed, which has been found to haveinterferedwith the employees' rights, is that by JordanandMcKeon. Such unfair labor practicesa fortiorirequire setting the election aside: They specifically sustainthe allegations contained in Objections II, A, F, H, and J,which the Examiner will recommend be sustained. Sincethe remaining objections have not been supported byevidence of facts occurring after January 20, 1969, it willbe recommended that they be overruled.CONCLUSIONS OF LAW1.Respondent,J.A.Olson Company,Division ofN.M.S. Industries,Inc.,isan employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.2.TheUnion,SouthernCouncilofLumber andPlywood Workers,United Brotherhood of Carpenters andJoiners of America,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.3.Respondent interfered with,restrained,and coercedits employees in the exercise of the rights guaranteed inSection 7of the Act,and thereby committed unfair laborpracticesaffectingcommerce within the meaning ofSection 8(a)(l) of the Act by: interrogating employeesconcerningtheirunionsympathiesandactivities;threateningplantclosure,reductioninhours,lessfavorable working conditions(including racial integration),discharge or other detriment to older and/or handicapped"With one possible exception,namely,Objection 11, E, whichstates thatRespondent"Threaten[ed] employees with moving the plant to avoiddealing with the Union should the Union win the election" The ChargingParty did not independently introduce anyevidence The General Counsel'sevidence suggests that Respondent's counsel may have madesuch a veiledthreat the morning ofthe election. See In 35,supraHowever, becauseother objections are sustained,the Examiner deems it unnecessary to passan Objection11,E specifically 452DECISIONS OFNATIONALLABOR RELATIONS BOARDworkers, and more frequent layoffs in slack periods if theUnionwereelectedbargainingagent,threateningdischarge of or other reprisals to union adherents if theUnion were defeated in the election; soliciting employeesto report on union activities of themselves and otheremployees;andcreatingtheimpressionthattheemployees'unionactivitieswerebeingkeptundersurveillance.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommercewithin themeaning ofSection 2(6) and (7) of the Act.5.IthasnotbeenestablishedthatRespondentcommittedunfairlaborpracticesotherthanthosespecifically found herein.6Objections 11, A, F, H, and J, filed by the Union totheconduct of the election have been supported byevidence that between the filing of the representationpetition on January 20 and the election on March 6, 1969,Respondent (a) threatened the employees that if the Unionwon the election the work week would be reduced to 30hours,olderandhandicappedworkerswouldbedischarged and more Negro employees would be hired,with resultant racial integration, and (b) requested anemployee to attend a union meeting and report back to anagentof Respondent.7.Objections 11, C, D, E, and [ to the conduct of theelection have not been sustained by substantial evidence ofmisconduct affecting the election committed betweenJanuary 20 and March 6, 1969.THE REMEDYHaving found that Respondent interfered with therights of its employees under Section 7 of the Act, theExaminer will recommend the customary cease-and-desistand notice-posting remedies.While several separate unfairlabor practices have been found, many of them wererelativelyminor and resulted more from carelessness andan excess of zeal on the part of lower-echelon supervisorsthan on a determination by Respondent to defeat theUnion by fair means or foul. In the Examiner's opinion,the record as a whole does not establish a deep-rootedproclivity on the part of Respondent to violate the Act.Accordingly,itisnotrecommendedthatabroadcease-and-desist order be issued.Itwill also be recommended that the election of March6, 1969, be set aside and the representation proceeding beseveredand remanded to the Regional Director forappropriate action.RECOMMENDED ORDERUpon the entire record,and pursuantto Section 10(c)oftheAct,theTrialExaminer recommends thatRespondent, J. A. Olson Company, Division of N.M.S.Industries,Inc.,itsofficers,agents,successors,andassigns, shall:1.Ceaseanddesistfromunlawfullyquestioningemployees;threateningthem with reprisals,maintaining orcreating the impression of maintainingsurveillance overtheirunionactivities;advisingthem that employmentpolicieswith respect to race may depend on whether ornot theydesignatetheUnion; or in any likeor relatedmanner interfering with, restraining, or coercing them inthe exerciseof the right to self-organization, to form labororganizations,to joinorassistSouthernCouncil ofLumber and Plywood Workers, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingorothermutualaidorprotection,asguaranteed in Section 7 of the Act, or to refrain from anyor all such activities.2.Take the following affirmative action in order toeffectuate the policies of the Act.(a) Post at its Winona, Mississippi, plant copies of theattached notice marked "Appendix B"06 Copies of saidnotice, on forms provided by the Regional Director forRegion 26, shall, after being duly signed by the Company,be posted by the Company immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Company to assurethat the posted notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director in writing, within 20days from the receipt of this Decision, what steps theCompany has taken to comply herewith.-IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges unfair labor practices notfound hereinIT IS ALSO FURTHER RECOMMENDED that the election ofMarch 6, 1969, be set aside and that Case 26-RC-3375 besevered and remanded to the Regional Director for furtherappropriate action."In the event that this Recommended Order be adoptedby the Board,the words"A Decision and Order"shall be substitutedfor the words "TheRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder be enforced by a decreeof a United StatesCourt of Appeals,thewords"A Decree of the United States Court ofAppeals Enforcing an Order" shall 6e substitutedfor the words "ADecision and Order ""In the event that this RecommendedOrder beadopted by the Board,this provision shall be modified to read-"Notify saidRegional Director, inwriting,within 10 days from the date ofthisOrder,whatsteps theRespondent has taken to comply herewith "APPENDIX ATWENTY-FOUR HOUR SPEECHIwould appreciate it very much if everyone would giveme your close attention, because what I have to say iscertainly a very serious matter that could very well affectthe future of everybody in this room.Iam sorry that I will be referring to and reading fromthis writtenmaterial inthis talk to you, but because it isthe last opportunity I will have 'to talk to you in a groupbefore the election we want to be sure to maintain arecord of exactly what I have to say so that later therecan be absolutely no misunderstanding.In speaking of these legal matters, I want to clear upone thing from the very start. The Olson Company is inthe business of making picture frames and we are not inthe business of collecting dues. The Union has a largestaff of attorneys who live in Miami and Florida workingfor them, and yet they seem to object to the Companyhiring a very competent attorney to advise us on what wecan legally do and cannot do. They know we are not inthe business of strikes, picket-line violence and collectingdues and unionfines; they know that this isa strangebusinessfor us and yet they would like to try to trap yourCompany and deny your Company of the right of havingan attorney to advise us. This is like trying to throw some J.A. OLSON COMPANYof you in jail without giving you the right to defendyourself.And incidentially, this Union has a very goodreason for not liking our particular attorney whom manyof you may have met already, and that's because our oneattorney has beaten their fifty attorneys in just aboutevery case that has ever come up, and our attorney hasexposed this Carpenter's Union as just exactly what it isinmany cases. For instance, the Carpenters' UnionPresident,William Hutcheson, paid out almost a quarterof a million dollars of Carpenter's Union members duesfor a book to be written about himself, of all people, andthe funny thing about it is hardly anybody ever saw thisbook.Mr.WilliamHutcheson,theCarpenter'sUnionPresident,when called before the Senate investigatingcommittee and demanded to testify about what he haddone with the Carpenter's Union members dues, refusedtoanswer any questions and was cited by SenatorMcClellan for contempt for refusing to disclose what theCarpenter's Union bosses had done with their members'dues.This is just one example of many examples ofdealings in the Carpenter's Union and it is no wonder theyare trying to put up a smoke screen by making a big fussabout the Companyhaving anattorney, when they knowfullwell they have spent literally thousands of dollars inthe past few years in Court. And these are the very peoplewho tried to sell you on howreligiousthey were.But let'sget away from some of the activities of the Carpenter'sUnion bosses where they received almost $80,000 forsome property they bought in Florida with Carpentermembers' dues and let's also get away from the YonkersRace Track where the Carpenter's Union paid almost ahalf a million dollars, actually it was $450,000 to a manby the name of Johnson, who was vice-president of theCarpenter'sInternational,forbeingtheir"laborconsultant." I think these Carpenter Union bosses here inWinona have a lot ofgall saying anythingabout yourCompany hiring an attorney to try to advise us on thebestway to operate this business and the best way tocontinue operations.But let's get down to the situation here in Winona andthings that will effect you immediately. First of all, I wanteverybodytounderstand one thing clearly and that iswhether you have ever signed a Union card or not, no onein this room is obligated in any way to the Union, andanybodycan vote against this Union even if at one timeor another you may have signed a Union card.When you go into the election area you will be handeda ballot and on the bottom of the ballot will be two boxes.On the left-hand side will be the box that says "Yes" thatyou are for the Union and on the right-hand side of theballot will be a box that says "No" that you are opposedto this Union in this plant.Employees who desire to givethis Company a chance to move ahead will want to put an"X" in the lower right-hand square of the box that says"No." In this way the Union will not be able to collectfinesoutofyourpaycheck,and in this way theCarpenter's Union will not be able to put up a picket lineand try to shut it down or prevent you from coming in towork.No one in the Carpenter's Union will ever knowhow you voted so if you want to protect what you haveand protect the future of this Company we strongly askyou to consider putting your "X" in the "No" box.Another thing thatmighthaveconfusedsomeemployees is the Union sales pitch that you should votefor the Union to see what it can do because as Mississippiisa "right to work" State, you wouldn't have to join orpay duesuntil you wanted to. In other words,they say453give the Union a chance and they won't start takingmoney from you until they can show you what they aregoing to do. What the Union pushers who have used thistrick haven't told you is that if there was a picket linearound this plant or a strike - everyone would beinvolved and kept from working whether you were in theUnion or notbecause labor trouble affects everyone -just like everyone would be affected if this plant were tobe destroyed by a foreign bomb or shut down by fire.We have certainly admitted during this campaign thatthisCompany has problems and that we should giveattentiontomaking improvements inmany areas.Unfortunately, when I first came here the Company wasinsuch a position that unless we were able to pullourselves up by our boot straps it was very doubtful thatwe would be in operation today. The first thing I wasconcerned with was trying to save the jobs of everybodyhere in this plant and to try to save this Company here inWinona from years of loose management. I think we areabout at the point where I can say we have accomplishedthis.We have accomplished this together. The first thingwe had to do when I came here was to help the peoplewho were already here to be sure this Company could stayinbusiness and start making a reasonable amount ofmoney It is only by making these improvements in ourefficiency that the Company will be able to afford to doanything in the future.Iknow the Union has told you that they could get youmore money, but what they haven't told you is that theycannot get blood out of a turnip. We have shown you inthe slide presentation the law that says that no Companyhas toagreeto anything the Union might want to do orask in order to collect dues from its members.Have you ever stopped to consider that Unions oftencreatemore problems than they ever solve. TheCarpenter'sUnion cannot show you a single contractwhere the Union runs the plant. The Union is not going tofire anyone, employees or supervisors, and you can counton that. The Union is not going to make any rules byitself to tell us how to run this plant - the only thing,and I repeat, the only thing the Union can do by itself isto call you out on strike in order to save face if they can'tlive up to their promises. Now that we are about to getover our financial crisis here, I know that all of us wouldmuch rather work out our problems together without lossof personal freedoms to union rules, and I hope you feelthat way, too. Does anybody in this room honestly feel sostrongly against me andthisCompany that they wouldlike to try and force their fellow employees to follow strictUnion ruleslikewe have seen downatLaurel,Mississippi.Certainly, if there's anybody in the room whofeels thatway, they shouldhave come to us long ago andtalked it out faceto face.People sometimesthink that theUnion is a magic pillthat's going tocure everything but isoften like someone taking a penicillinshot for a cold. Thecold may notharm thembut the reactionto the penicillinmight be strongerthan they expected.Now sometimes when people vote a Union in theymistakenly think that the Union is bound to mean higherwages andmore benefits to everybody. Nothing could befurther from the truth. While your Company would have alegalobligation to bargainwith the Union what oftenhappens in negotiationsdepends on what your Company isAble to give and perhaps whether or not some of youmightbe willing to goout on a strike. In other words, theeconomic strengthof the parties. Of course, if there werean economicstrikewe would have a perfect right to hirestrike replacements so the Union could end up by causing 454DECISIONSOF NATIONALLABOR RELATIONS BOARDyou to be replaced on your job. We certainly hope nothinglike that would ever happen here as we have always had,more or less, a family type pleasant situation here andmany of you who have worked for this Company for along time know perhaps more than I that none of us wantany disagreeable things to happen here. Anything theUnion might tell you they would get for you on one sidetheCompany would have a perfect right to look at thesituation and see where we could cut costs on the other, ifitcut into our operational costs.A Union can mean different things to different people.To some it might mean more money and to others nolayoffs.But no Union can furnish or guarantee job ordersor guarantee employment. In spite of what the Unionwould have you believe, Union or no Union, thisCompany and any Company has the right to lay off andto reduce working hours when work drops off and to seekways to improve plant efficiency. And don't forget, out ofany raise the Union might get 2 cents or 3 cents of thatraise which would go for Union dues And then, too, ifyou had to strike to get this an increase might take youyearsjust to get back what the Union had cost you duringthe strike.Quite frankly, if the Union got into the plant, therewould be some changes made or else there wouldn't havebeen any reason for voting for the Union in the firstplace. I'm not saying that to you to sound tough oranything like that because that's not my nature, but I'msaying that if the Union gets into this plant throughnecessity there are going to be some changes made. UnderaUnion Contract the Union has to represent everyonewhether you wanted them to or not even if you votedNo-so the Union would have some voice in your job evenifyou didn't want them to. And it's no sure thing youwould like some of the changes or whether you wouldapprove of any of the changes that the Union would wantto be made. By law, we would have to negotiate with theUnion but by law we don't have to agree to everythingand by law we have a perfect right to make counterproposals to increase plant efficiency and do anythingpossible to reduce the costs and time it requires in dealingand arguingwith this Union. So, in thelong run,you cansee that if the Company is forced to tighten up itsoperation whenever work begins to get the least bit slackand send people home early to save costs, then a lot ofpeople could wind up making less moneyin the long runafter a Union gets in the plant if unreasonable Uniondemands put your Company in this position.The Union organizers have been in town for quite sometime now.During that time have they ever given anyonea written guarantee that they would or could do anythingfor anybody except collect dues? The Union won't giveyou a guarantee of anything.And yet they expect you toput your jobs and your paychecks in their hands if theyshould call a strike.There is a reason the Union will notput anything in writing to you, it is because you can'tpromise to do something when you don'thave the powertomake that promise come true.You can'tpromise togive away something that's not yours to give.In spite ofanything you have heard from any of the Union pushersof what they say they will do, has any of them shown youthe courtesy of telling you exactly how they plan to doanything.How? Have they told you how? The only trueanswer couldbe by eithercalling a strike or presentingproposals acceptable to the Company.And that's thedanger to you and that's the danger to this Company andthat's the danger to all of us, and that'swhy we areopposed to this Union and why we are fighting it so hard.A strike does not help anyone, employees lose jobs andpaychecks and the Company loses customers which onlyhurts the employees jobs in the long run.Loss ofcustomersmeans loss of business and loss of businessmeanslossof jobs.And remember unless Unionproposalswere such that the Company could operatesuccessfully and we could agree to we would have a rightto disagreeNo! The Union people are afraid to tell youhow they are going to bring all their magic promisesabout.Believe me, this Company is not going to roll overand play dead to the Carpenter's Union or any otherUnionWe are going to try to keep this plant inoperation and if it takes a long, hard battle or strike tomaintainour ability to operate successfully here inWinonathat's exactly what it's going to be. This plantwilloperate to the best of our abilityUnion or noUnion. If the Union demands are unreasonable in orderto save face for their big promises they will find out thatwe have no intention of jeopardizing Olson's chances ofstaying in business here in Winona. If anybody in thisroom thinks that your Company is afraid of talking astrike they have another thought coming. I want to makethat absolutely clear. Your Company will take a strikeand we will take a long strike, and we will hire strikereplacements if it is necessary to do so to maintain theintegrity and the ability of this Company to operate hereinWinona. I hope it never happens here and there's noneed for it to ever happen, but we know what thisCompany can do better than any outside Union. We knowwhat it takes to make this Company successful here inWinona and before we will jeopardize any of this, thisCarpenter's Union will find out and perhaps a few otherpeople, that your Company is not going to roll over andplay dead just to satisfy the ego of some Union organizersand some of the in-plant pushers who expect to get a raiseout of this whole thing by playing one plant and oneemployee against the other. We know what these in-plantpushers want because we have seen it happen in othercases.They are the ones who end up being the shopstewards, they're the ones who will have super-seniorityand will be the last ones working here in the plant aftereveryone else is out on the street.The Union is scared to death that the Company isgoing to give you a guarantee of a job and of a paycheck.The Union knows they cannot give you any guaranteewhatsoever because you could sue them for breach ofpromise or breach of contract. The Union has tried towarn you about the Company giving you a guarantee butat one other plant where I was plant manager I gaveemployees a guarantee that has stood up and everyemployee has enjoyed a job security that was guaranteedto them under the guarantee that I gave them. Why hasn'tthe Union given you some writtenassurancethat they willdeliver on their promises and will guarantee you that theywill not cost you any money by calling you out on strike.If they are so interested in you why won't they get all ofthese wonderful things for you without charging you duesfor them? How much money do you think the Unionorganizers have been spending here in town?Certainly,after all the money they have already spent why wouldn'tthey show you the courtesy and respect to put theirpromises in writing so that you could sue them if theyfailed to deliver and you could sue the Union if the Unioncaused you to lose your job or to lose your paycheck in along strike.No, the Union is afraid to give you aguaranteebecause they know you will hold themaccountable in court for their failure to deliver. No, inspite of the Union's efforts to keep your Company from J.A. OLSON COMPANYgiving you a guarantee of a job and a paycheck, and inspite of the Union's efforts to keep you from having thesame type of guarantee of job security that otheremployees across the country have enjoyed,we are notgoing to deny you of this advantage and this guaranteesimply because the Union has tried to keep us from givingitto you because they are unwilling and afraid to give itto you themselves.You will havemy guarantee of a joband a paycheck here at Olson and your guarantee will bebacked upby your Company.That's about all I really have to say,I felt I had a realobligation to let you knowexactly howIfeel and howyourCompanyfeels.IfIsincerelybelieved that thisCarpenter'sUnion has your interest at heart or wouldhelp thisCompanyinany way whatsoever and that amajority of our employees would profit from it,Iwouldlet you right now go ahead and vote for this Union and letitget in,but I know that this Union is trying to play thisplant against other plants.Let me make this suggestionto you ifImay. Almost ayearago this Union was voted into the HamiltonManufacturing plant over in Kosciusko,Mississippi.Employeesovertherethoughtthattheywouldautomaticallyget a big wage increase but six or sevenmonths have now gone by and absolutely nothing hashappened.Even if the Union gets in the plant it mustnegotiate a contract- -now go ask some of the employeesatHamilton Manufacturing Company over in Kosciuskoabout how their negotiations with the Union are gettingalong-how long have they been going on and ask themexactlywhat the Union has accomplished.If the exampleofHamiltonManufacturingCompany holdstrue don'tyou thinkwe can spend the next year better by workingtogether.Ineed your confidence for the nextyear. And Icanassureyou that ifwe have not justified yourconfidence in a year then I am not the plant manager Ishould be.It just takes time for me to get to know andunderstand all of our problems and I haven't been withyou that long.If I have failed in my obligation to run thisCompanyvote the Union in next year but I feel that youwill agree with me that progress in all areas takes timewithout union interference.Look at what happened downat theMasoniteCorporationinLaurel.Hundreds ofemployees down at Masonite lost their jobs because of theUnion and many of you had a chance to read the lettertheUnion president wrote to their members in which hetold them he was sorry that the Union caused so muchtrouble,but there was absolutely nothing that he could doabout it.Don't let the same thing that happened to thepeople at Masonite happen to our employees here atOlson without searching your conscience to see if youhave given me a chance.Iwant to thank each one of you very much for yourattention.Ifeel that these are things that had to be saidand I feel that these were things that must be said becauseIsincerely feel that once good,honest intelligent peoplesuch as our employees here at Olson know all the factsand know the truth of the situation, they will make theright decision.Ihope you will make the right decision andvote"NO UNION"nextThursday,because I know inthat way you will be expressing your confidence in me andthisCompany to move ahead as I know that we can dobutonlybyourworking togetherwithoutUnioninterference.Thank youvery much.455APPENDIX BNOTICE TO ALL EMPLOYEESPursuanttotheRecommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial in which all parties had the opportunity topresent their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated the lawand has ordered us to post this notice and to keep ourword about what we say in thisnotice.WE WILL NOT question our employees about theirown union activities or opinions or the union activitiesor opinions of their fellow, employees.WE WILL NOT ask employees to learn about andreport back to us concerning union meetings or otherunion activities.WE WILL NOT threaten employees with being fired,laid off, or otherwise badly treated if they support orvote fora union.WE WILL NOT threaten that the workweek will cutdown or that working conditions will be changed if theemployees choose a union to represent them.WE WILL NOT threaten to discharge or otherwisebadly treat older or handicapped workers if theemployees choose a union to represent them.WE WILL NOT make our employment policies withrespect to race depend on whether or not our employeeschoose a union to represent them.WE WILL NOT in any similar or related mannerinterfere with,restrain,or coerce our employees in theexercise of their rights to self-organization, to form,join,orassista labor organization, to bargaincollectively through abargainingagent chosen bythemselves, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or,protection, or to refrain from any or all suchactivities.All our employees have the right to join or assist, ornot to join orassist,Southern Council of Lumber andPlywood Workers, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, or any other union.J.A. OLSON COMPANY,DIVISION OF N.M.S.INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 901-534-3161.